Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is entered into effective September
13, 2004 (the “Effective Date”), by and between DaVita Inc. (“Employer”) and
Denise Fletcher (“Employee”).

 

In consideration of the mutual covenants and agreements hereinafter set forth
and for other good and valuable consideration, the parties hereto, intending to
be legally bound hereby, agree as follows:

 

Section 1. Employment and Duties. Employer hereby employs Employee to serve
initially as a Senior Vice President, Special Advisor to the Chief Executive
Officer, and then, on November 10, 2004, as Chief Financial Officer. Employee
accepts such employment on the terms and conditions set forth in this Agreement.
Employee shall perform the duties of Senior Vice President and then as Chief
Financial Officer of the Employer and shall perform such other duties as may be
assigned from time to time by the Chief Executive Officer. Employee shall work
out of Employer’s El Segundo corporate office. Employee agrees to devote
substantially all of her time, energy, and ability to the business of Employer
on a full-time basis and shall not engage in any other business activities
during the term of this Agreement, provided however, Employee may continue to
serve on the three Board of Directors for the other for-profit companies that
she is currently serving on and may pursue normal charitable activities so long
as such activities do not require a substantial amount of time and do not
interfere with her ability to perform her duties. If, as a result of serving on
these three Boards, Employee’s performance were to suffer, Employee and
Employer’s Chief Executive Officer will discuss whether Employee should resign
from one Board. If Employee is no longer serving on any of these three Boards,
Employee will be able to serve on another Board of Directors so long as she has
received permission from the Employer’s Chief Executive Officer and the
Employer’s Board of Directors. Employee shall at all times observe and abide by
the Employer’s policies and procedures as in effect from time to time.

 

Section 2. Compensation. In consideration of the services to be performed by
Employee hereunder, Employee shall receive the following compensation and
benefits:

 

2.1 Base Salary. Employer shall pay Employee a base salary of $350,000 per
annum, less standard withholdings and authorized deductions. Employee shall be
paid consistent with Employer’s payroll schedule. The Base Salary will be
reviewed each year during Employer’s annual review. Employer, in its sole
discretion, may increase the Base Salary as a result of any such review.

 

2.2 Benefits. Employee and/or her family, as the case may be, shall be eligible
for participation in and shall receive all benefits under Employer’s health and
welfare

 



--------------------------------------------------------------------------------

benefit plans (including, without limitation, medical, prescription, dental,
disability, and life insurance) under the same terms and conditions applicable
to most executives at similar levels of compensation and responsibility.

 

2.3 Performance Bonus.

 

(a) Employee shall be eligible to receive a discretionary performance bonus (the
“Bonus”) between zero and $350,000, payable in a manner consistent with
Employer’s practices and procedures. The amount of the Bonus, if any, will be
decided by the Chief Executive Officer and/or the Board of Directors or the
Compensation Committee of the Board in his/its sole discretion.

 

(b) Employee must be employed by Employer (or an affiliate) on the date any
Bonus is paid to be eligible to receive such Bonus and, if Employee is not
employed by Employer (or an affiliate) on the date any Bonus is paid for any
reason whatsoever, Employee shall not be entitled to receive such Bonus,
provided, however, that in the event Employee dies, Employee’s estate shall be
entitled to receive, at such time as bonuses for such year are otherwise paid by
Employer, a pro rated Bonus for that portion of any year prior to Employee’s
death (or for the whole year and a portion of a year if such termination occurs
after December 31 of any year and prior to the date on which the Bonus for such
year is paid) regardless of whether Employee is employed on the date such Bonus
is paid.

 

2.4 Relocation Costs. Employer shall reimburse Employee for relocation costs.
Relocation costs include the cost of packing and moving Employee’s personal
property, including her boat and her 3 cars, 60 days of lodging while house
hunting, and all trips by Employee and/or her spouse to find a house. Relocation
costs do not include the costs for purchasing a house, including points, closing
fees, and attorneys’ fees (i.e., the cost of a real estate attorney or an
attorney to review the contract). Employee has the right to move her personal
property at once or move some now and some at a later date, and Employer will
reimburse her for all of these costs so long as she moves her property within
the first three (3) years of this Agreement.

 

2.5 Vacation. Employee shall have vacation, subject to the approval of the Chief
Executive Officer.

 

2.6 Stock Options. Employee shall receive options to purchase 150,000 shares of
Employer stock. Such options shall have a five-year term and vest 25% on the
first anniversary date of the grant, 8.33% on the 20th month of the grant, and
8.33% every 4 months thereafter. The exercise price shall be the closing price
as reported on the New York Stock Exchange on the start date of this Agreement.
The options will be reflected in a separate Stock Option Agreement.

 

2.7 Signing Bonus. Employer will pay Employee a signing bonus of $35,000, less
all standard withholdings and authorized deductions.

 

2



--------------------------------------------------------------------------------

2.8 Travel. Employee may fly first class for business travel — this does not
include travel by her spouse for house hunting.

 

2.9 Acceleration of Vesting. Upon a Change of Control, as that term is defined
below, Employee’s entire award of stock options shall vest immediately.

 

2.10 Indemnification. Employer agrees to indemnify Employee against and in
respect of any and all claims, actions, or demands, in accordance with all
applicable laws.

 

2.11 Reimbursement. Employer also agrees to reimburse Employee in accordance
with Employer’s reimbursement policies for travel and entertainment expenses, as
well as other business-related expenses, incurred in the performance of her
duties hereunder.

 

2.12 Changes to Benefit Plans. Employer reserves the right to modify, suspend,
or discontinue any and all of its health and welfare benefit plans, practices,
policies, and programs at any time without recourse by Employee so long as such
action is taken generally with respect to all other similarly-situated peer
executives and does not single out Employee.

 

Section 3. Provisions Relating to Termination of Employment.

 

3.1 Employment Is At-Will. Employee’s employment with Employer is “at will” and
is terminable by Employer or by Employee at any time and for any reason or no
reason, subject to the notice requirements set forth below.

 

3.2 Termination for Material Cause. Employer may terminate Employee’s employment
for Material Cause (as defined below) upon at least thirty (30) days’ advance
written notice specifying in detail the cause for the termination and the
intended termination date. Upon termination for Material Cause, Employee shall
(i) be entitled to receive the Base Salary and benefits as set forth in Section
2.1 and Section 2.2, respectively, through the effective date of such
termination and (ii) not be entitled to receive any other compensation,
benefits, or payments of any kind, except as otherwise required by law or by the
terms of any benefit or retirement plan or other arrangement that would, by its
terms, apply.

 

3.3 Other Termination. Employer may terminate the employment of Employee for any
reason or for no reason at any time upon at least thirty (30) days’ advance
written notice. If Employer terminates the employment of Employee for reasons
other than for Material Cause or Disability, or if Employee resigns within sixty
(60) days following Constructive Discharge or a Good Cause Event (as those terms
are defined below), Employee shall (i) be entitled to receive the Base Salary
and benefits as set forth in Section 2.1 and Section 2.2, respectively, through
the effective date of such termination or resignation, (ii) be entitled to
receive her salary for the two-year period following the termination of her
employment, (iii) be entitled to continue to receive during the one-year period
following the effective date of such termination (the “Severance Period”) the
employee health insurance benefits set forth in Section 2.2; and (iv) not be
entitled to receive any other compensation, benefits, or payments of any kind,
except as otherwise required by law or by the terms of any benefit or retirement
plan or other

 

3



--------------------------------------------------------------------------------

arrangement that would, by its terms, apply. The foregoing notwithstanding, in
the event Employee accepts employment (as an employee or as an independent
contractor) with another employer during the Severance Period, (x) Employee
shall immediately notify Employer of such employment and (y) Employer’s
obligation to continue to provide certain health insurance benefits pursuant to
clause (iii) of the immediately preceding sentence shall terminate once Employee
becomes eligible to participate in her new employer’s health benefit plan. With
respect to Employee’s right to continue receiving health insurance, to the
extent Employee can continue to receive such benefits under Employer’s health
insurance policies and programs in effect at the effective time of such
termination through the exercise of her rights under COBRA, Employee shall elect
to receive COBRA benefits, and Employer shall pay Employee’s insurance premiums
for COBRA coverage during this one-year period; provided, however, to the extent
such benefits cannot be provided under such policies and programs, Employer
shall purchase for Employee reasonably equivalent health insurance benefits
during the one-year period subject to the limitation set forth below and subject
to the limitation set forth in Section 2.12. In addition, to the extent that
Employee is receiving COBRA coverage, the Employer shall continue to pay for
this COBRA insurance coverage beyond the end of the one-year period by using any
savings that the Employer may gain as a result of Employee’s delay in
participating in its health care plan to pay for this COBRA coverage.

 

During the Severance Period, Employee agrees to make herself available to answer
questions and to cooperate in the transition of her duties. In addition,
Employee agrees to cooperate with Employer in the prosecution and/or defense of
any claim, including making herself available for any interviews, appearing at
depositions, and producing requested documents.

 

3.4. Voluntary Resignation. Employee may resign from Employer at any time upon
at least ninety (90) days’ advance written notice. If Employee resigns from
Employer for any reason other than a Constructive Discharge, a Good Cause Event,
or a Change in Management, as those terms are defined below, Employee shall (i)
be entitled to receive the Base Salary and benefits as set forth in Section 2.1
and Section 2.2, respectively, through the effective date of such termination
and (ii) not be entitled to receive any other compensation, benefits, or
payments of any kind, except as otherwise required by law or by the terms of any
benefit or retirement plan or other arrangement that would, by its terms, apply.
In the event Employee resigns from Employer at any time, Employer shall have the
right to make such resignation effective as of any date before the expiration of
the required notice period.

 

3.5 Disability. Upon thirty (30) days’ advance notice (which notice may be given
before the completion of the periods described herein), Employer may terminate
Employee’s employment for Disability (as defined below), provided that either
(i) immediately upon the effective date of such termination, Employee shall be
eligible to receive full disability benefits under the disability insurance, if
any, provided to Employee by Employer or (ii) Employer shall continue to pay the
Base Salary to Employee until the first to occur of (A) full disability benefits
are received or (B) one (1) year from the effective date of such termination.

 

4



--------------------------------------------------------------------------------

3.6 Definitions. For the purposes of this Agreement, the following terms shall
have the meanings indicated:

 

(a) “Change of Control” shall mean (i) any transaction or series of transactions
in which any person or group (within the meaning of Rule 13d-5 under the
Exchange Act and Sections 13(d) and 14(d) of the Exchange Act) becomes the
direct or indirect “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), by way of a stock issuance, tender offer, merger, consolidation,
other business combination or otherwise, of greater than 40% of the total voting
power (on a fully diluted basis as if all convertible securities had been
converted and all warrants and options had been exercised) entitled to vote in
the election of directors of Employer (including any transaction in which
Employer becomes a wholly-owned or majority-owned subsidiary of another
corporation), (ii) any merger or consolidation or reorganization in which
Employer does not survive, (iii) any merger or consolidation in which Employer
survives, but the shares of Employer’s Common Stock outstanding immediately
prior to such merger or consolidation represent 40% or less of the voting power
of Employer after such merger or consolidation, and (iv) any transaction in
which more than 40% of Employer’s assets are sold. However, despite the
occurrence of any of the above-described events, a Change of Control will not
have occurred if Kent Thiry remains the Chief Executive Officer of Employer for
at least one (1) year after the Change of Control or becomes the Chief Executive
Officer of the surviving company with which Employer merged or consolidated and
remains in that position for at least one (1) year after the Change of Control.

 

(b) “Constructive Discharge” shall mean the occurrence of any of the following
events after the date of a Change of Control without Employee’s express written
consent: (i) the scope of Employee’s authority, duties and responsibilities are
materially diminished or are not (A) in the same general level of seniority, (B)
in the same corporate and reporting capacity (and standing in the same
relationship to the ultimate parent entity, e.g., reporting to the Chief
Executive Officer of a subsidiary will not be deemed to constitute the same
corporate and reporting capacity as reporting to the Chief Executive Officer of
the ultimate parent company), or (C) of the same general nature as Employee’s
authority, duties, and responsibilities with Employer immediately before such
Change of Control; (ii) the failure by Employer to provide Employee with office
accommodations and assistance substantially equivalent to the accommodations and
assistance provided to Employee immediately before such Change of Control; (iii)
the principal office to which Employee is required to report is changed to a
location that is more than twenty (20) miles from the principal office to which
Employee is required to report immediately before such Change of Control; or
(iv) a reduction by Employer in Employee’s Base Salary, bonus arrangement, or
other material benefits as in effect on the date of such Change of Control.

 

(c) “Disability” shall mean the inability, for a period of six (6) months, to
adequately perform Employee’s regular duties, with or without reasonable
accommodation, due to a physical or mental illness, condition, or disability.

 

(d) “Material Cause” shall mean any of the following: (i) conviction of a
felony; (ii) the adjudication by a court of competent jurisdiction that Employee
has committed any act of fraud or dishonesty resulting or intended to result
directly or indirectly in personal enrichment at the expense of Employer; (iii)
repeated failure or refusal by Employee to follow

 

5



--------------------------------------------------------------------------------

policies or directives reasonably established by the Chief Executive Officer of
Employer or her designee that goes uncorrected for a period of thirty (30)
consecutive days after written notice has been provided to Employee; (iv) a
material breach of this Agreement that goes uncorrected for a period of thirty
(30) consecutive days after written notice has been provided to Employee; (v) an
act of unlawful discrimination, including sexual harassment; (vi) a violation of
the duty of loyalty or of any fiduciary duty; or (vii) exclusion or notice of
exclusion of Employee from participating in any federal health care program.
Before the Employer may discharge Employee for an act of unlawful
discrimination, including sexual harassment, or a violation of the duty of
loyalty or of any fiduciary duty, Employee shall have a right to make a
presentation before the Board of Directors to present her reasons why she should
not be discharged for Material Cause.

 

(e) “Good Cause Event” shall mean the occurrence of any of the following events
without Employee’s express written consent: (i) Employer materially diminishes
the scope of Employee’s authority, duties and responsibilities and her duties
and responsibilities are not (A) in the same general level of seniority or (B)
of the same general nature; (ii) Employer ceases to provide Employee with
appropriate office accommodations and assistance (i.e., office accommodations
and assistance substantially similar to what other similar-level executives
receive); (iii) Employer relocates the principal office to which Employee is
required to report to a location that is more than twenty (20) miles from the
principal office to which Employee was required to report; or (iv) Employer
reduces Employee’s Base Salary, bonus arrangement, or other material benefits
(unless the change in benefit plans is taken generally with respect to all other
similarly-situated peer executives and does not single out Employee).

 

3.7 Notice of Termination. Any purported termination of Employee’s employment by
Employer or by Employee shall be communicated by a written Notice of Termination
to the other party hereto in accordance with Section 7 hereof. A “Notice of
Termination” shall mean a written notice that indicates the specific termination
provision in this Agreement relied upon and sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of Employee’s
employment.

 

3.8 Effect of Termination. Upon termination, this Agreement shall be of no
further force and effect and neither party shall have any further right or
obligation hereunder; provided, however, that no termination shall modify or
affect the rights and obligations of the parties that have accrued prior to
termination; and provided further, that the rights and obligations of the
parties under Section 3, Section 4, Section 5, Section 6, and Section 7 shall
survive termination of this Agreement.

 

Section 4. Change in Management

 

4.1 Material Change in Responsibilities. If, during the first two years of
Employee’s employment, Kent Thiry is no longer the Chief Executive Officer and
Employee has resigned within sixty (60) days of a Constructive Discharge or Good
Cause Event, the vesting schedule of her stock option grant shall be accelerated
by one (1) year. This shall be in addition

 

6



--------------------------------------------------------------------------------

to any benefits that Employee may be entitled to pursuant to Section 2.9 and
Section 3.3 of this Agreement.

 

4.2 No Material Change in Responsibilities. If, during the first two years of
Employee’s employment, Kent Thiry is no longer the Chief Executive Officer, but
there has not been a Constructive Discharge or Good Cause Event, Employee may
still resign within 60 days from the occurrence of this event. If Employee does
resign, Employer shall continue to pay Employee her Base Salary for the one-year
period following her resignation.

 

Section 5. Certain Covenants of Executive.

 

5.1 Confidential Information.

 

(a) Employee acknowledges and agrees that: (i) in the course of her employment
by Employer, it will or may be necessary for Employee to create, use, or have
access to (A) technical, business, or customer information, materials, or data
relating to Employer’s present or planned business that has not been released to
the public with Employer’s authorization, including, but not limited to,
confidential information, materials, or proprietary data belonging to Employer
or relating to Employer’s affairs (collectively, “Confidential Information”) and
(B) information and materials that concern Employer’s business that come into
Employer’s possession by reason of employment with Employer (collectively,
“Business Related Information”); (ii) all Confidential Information and Business
Related Information are the property of Employer; (iii) the use,
misappropriation, or disclosure of any Confidential Information or Business
Related Information would constitute a breach of trust and could cause serious
and irreparable injury to Employer; and (iv) it is essential to the protection
of Employer’s goodwill and maintenance of Employer’s competitive position that
all Confidential Information and Business Related Information be kept
confidential and that Employee not disclose any Confidential Information or
Business Related Information to others or use Confidential Information or
Business Related Information to Employee’s own advantage or the advantage of
others.

 

(b) In recognition of the acknowledgment contained in Section 5.1(a) above,
Employee agrees that, during the term of this Agreement and thereafter until the
Confidential Information and/or Business Related Information becomes publicly
available (other than through a breach by Employee), Employee shall: (i) hold
and safeguard all Confidential Information and Business Related Information in
trust for Employer, its successors, and assigns; (ii) not appropriate or
disclose or make available to anyone for use outside of Employer’s organization
at any time, either during employment with Employer or subsequent to the
termination of employment with Employer for any reason, any Confidential
Information and Business Related Information, whether or not developed by
Employee, except as required in the performance of Employee’s duties to
Employer; (iii) keep in strictest confidence any Confidential Information or
Business Related Information; and (iv) not disclose or divulge, or allow to be
disclosed or divulged by any person within Employee’s control, to any person,
firm, or corporation, or use directly or indirectly, for Employee’s own benefit
or the benefit of others, any Confidential Information or Business Related
Information.

 

7



--------------------------------------------------------------------------------

(c) Employee agrees that all lists, materials, records, books, data, plans,
files, reports, correspondence, and other documents (“Employer material”) used
or prepared by, or made available to, Employee shall be and remain property of
Employer. Upon termination of employment, Employee shall immediately return all
Employer material to Employer, and Employee shall not make or retain any copies
or extracts thereof. Employee, however, shall not be required to return to
Employer her personal Rolodex, materials from her work on the Board of Directors
of other for-profit companies, and one copy of her calendar so long as Employee
protects any Confidential Information and/or Business Related Information
contained therein.

 

5.2. Competition. Employee agrees that during the term of this Agreement and for
a period of two (2) years after the termination of her employment with Employer
for any reason, she shall not: (i) be an officer, director, consultant, partner,
owner, stockholder, employee, creditor, agent, trustee, independent contractor,
or advisor on a paid or unpaid basis of any individual, partnership, limited
liability company, corporation, independent practice association, management
services organization, or any other entity (collectively, “Person”) that either
is in the business of or, directly or indirectly, derives any economic benefit
from providing, arranging, offering, managing, or subcontracting dialysis
services or renal care services; or (ii) directly or indirectly, own, manage,
control, operate, invest in, acquire an interest in, or otherwise engage in, act
for, or act on behalf of any Person (other than Employer and its subsidiaries
and affiliates) engaged in any activity in the United States or in those
countries outside the United States in which Employer or any of its subsidiaries
or affiliates had conducted any business during Employee’s employment hereunder,
where such activity is similar to or competitive with the activities carried on
by Employer or any of its subsidiaries or affiliates. As used herein, the term
“dialysis services” or “renal care services” includes, but shall not be limited
to, all dialysis services and nephrology-related services provided by Employer
at any time during the period of Employee’s employment, including, but not
limited to, hemodialysis, acute dialysis, apheresis services, peritoneal
dialysis of any type, staff-assisted hemodialysis, home hemodialysis,
dialysis-related laboratory and pharmacy services, access-related services,
Method II dialysis supplies and services, nephrology practice management,
vascular access services, disease management services, pre-dialysis education,
ckd services, or renal physician/center network management, and any other
services or treatment for persons diagnosed as having end stage renal disease
(“ESRD”) or pre-end stage renal disease, including any dialysis services
provided in an acute hospital. The term “ESRD” shall have the same meaning as
set forth in Title 42, Code of Federal Regulations 405.2101 et seq. or any
successor thereto. Employee acknowledges that the nature of Employer’s
activities is such that competitive activities could be conducted effectively
regardless of the geographic distance between Employer’s place of business and
the place of any competitive business. Notwithstanding anything herein to the
contrary, such activities shall not include the ownership of 1% or less of the
issued and outstanding stock, which is purchased in the open market, of a public
company that conducts business that is similar to or competitive with the
business carried on by the Employer or any of its subsidiaries or affiliates.

 

8



--------------------------------------------------------------------------------

Notwithstanding anything set forth herein, Employee shall not be prohibited from
being employed (as an employee or independent contractor) by any Person that
provides dialysis services and/or renal care services, as those terms as defined
above, so long as such services constitutes no more than 5% of that Person’s
total business operations and so long as Employee has no authority over,
responsibility for, oversight of, connection with, or involvement in anyway in
the dialysis services and/or renal care services provided by that Person.

 

Employee acknowledges and agrees that the geographical limitations and duration
of this covenant not to compete is reasonable. In particular, Employee agrees
that her position is national in scope and that she will have an impact on every
location where Employer currently conducts and will conduct business. Therefore,
Employee acknowledges and agrees that, like her position, this covenant cannot
be limited to any particular geographic region.

 

5.3 Solicitation of Employees. Employee promises and agrees that she will not,
for a period of two (2) years after the termination of her employment, directly
or indirectly, solicit any of Employer’s employees to work for any business,
individual, partnership, firm, corporation, or other entity that is then in
competition with Employer’s business or any subsidiary or affiliate of Employer.
Employee also agrees that during her employment and for a period of two (2)
years after the termination of her employment, directly or indirectly, that she
will not hire any of Employer’s employees to work (as an employee or an
independent contractor) for any business, individual, partnership, firm,
corporation, or other entity that is then in competition with Employer’s
business or any subsidiary or affiliate of Employer. In addition, Employee
agrees that during her employment and for a period of two (2) years after the
termination of her employment, directly or indirectly, that she will not take
any action that may reasonably result in any of Employer’s employees going to
work (as an employee or an independent contractor) for any business, individual,
partnership, firm, corporation, or other entity that is then in competition with
Employer’s business or any subsidiary or affiliate of Employer.

 

5.4 Other solicitation. Employee promises and agrees that during the term of
this Agreement and for a period of two (2) years after the termination of her
employment for any reason, she shall not, directly or indirectly: (i) induce any
patient or customer of Employer, either individually or collectively, to
patronize any competing dialysis facility; (ii) request or advise any patient,
customer, or supplier of Employer to withdraw, curtail, or cancel such person’s
business with Employer; (iii) enter into any contract the purpose or result of
which would benefit Employee if any patient or customer of Employer were to
withdraw, curtail, or cancel such person’s business with Employer; (iv) solicit,
induce, or encourage any physician (or former physician) affiliated with
Employer or induce or encourage any other person under contract with Employer to
curtail or terminated such person’s affiliation or contractual relationship with
Employer; (v) disclose to any Person the names or addresses of any patient or
customer of Employer or of any physician (or former physician) affiliated with
Employer; or (vi) disparage Employer or any of its agents, employees, or
affiliated physicians in any fashion.

 

5.5 Enforcement. In the event that any part of this Section 5 shall be held
unenforceable or invalid, the remaining parts hereof shall nevertheless continue
to be valid and

 

9



--------------------------------------------------------------------------------

enforceable as though the invalid portions had not been a part hereof. In the
event that the area, period of restriction, activity, or subject established in
accordance with this Section 5 shall be deemed to exceed the maximum area,
period of restriction, activity, or subject that a court of competent
jurisdiction deems enforceable, such area, period of restriction, activity, or
subject shall, for the purpose of Section 5, be reduced to the extent necessary
to render them enforceable.

 

5.6 Equitable Relief. Employee agrees that any violation by Employee of any
covenant in Section 5 will or would cause Employer to suffer irreparable injury,
the exact amount of which will be difficult to ascertain. For that reason,
Employee agrees that Employer shall be entitled, as a matter of right, to a
temporary, preliminary, and/or permanent injunction and/or other injunctive
relief, ex parte or otherwise, from any court of competent jurisdiction,
restraining any further violations by Employee. Such injunctive relief shall be
in addition to and in no way limit any and all other remedies Employer shall
have in law and equity for the enforcement of such covenants and provisions.
Employee consents and stipulates to the entry of such injunctive relief in such
a court prohibiting her from any further violation of the covenants and
provisions of Section 5.

 

Section 6. Excess Parachute Payment. In the event that any payment or benefit
received or to be received by Employee in connection with a Change of Control,
whether payable pursuant to the terms of this Agreement or any other plan,
arrangement or agreement by Employer, any predecessor or successor to Employer
or any corporation affiliated (within the meaning of Section 1504 of the
Internal Revenue Code of 1986, as amended (the “Code”)) with Employer or which
becomes so affiliated pursuant to the transactions resulting in a Change of
Control (collectively all such payments are hereinafter referred to as the
“Total Payments”), is deemed to be an “Excess Parachute Payment” (in whole or in
part) to Employee within the meaning of Section 280G of the Code, as in effect
at such time, no change shall be made to the Total Payments to be made in
connection with the Change of Control, except that, in addition to all other
amounts to be paid to Employee by Employer, Employer shall, within thirty (30)
days of the date on which any Excess Parachute Payment is made, pay to Employee,
in addition to any other payment, coverage or benefit due and owing, an amount
determined by (i) multiplying the rate of excise tax then imposed by Code
Section 4999 by the amount of the “Excess Parachute Payment” received by
Employee (determined without regard to any payments made to Employee pursuant to
this Section 6) and (ii) dividing the product so obtained by the amount obtained
by subtracting (A) the aggregate local, state and Federal income and employment
tax rates (including the value of the loss of itemized deductions under Section
68 of the Internal Revenue Code and the phase-out of the personal exemption)
applicable to the receipt by Employee of the “Excess Parachute Payment” (taking
into account the deductibility for Federal income tax purposes of the payment of
state and local income taxes thereon) from (B) the amount obtained by
subtracting from 1.00 the rate of excise tax then imposed by Section 4999 of the
Code. It is Employer’s intention that Employee’s net after-tax position be
identical to that which would have obtained had Sections 280G and 4999 not been
part of the Code. For purposes of implementing this Section 6, (i) no portion,
if any, of the Total Payments, the receipt or enjoyment of which Employee shall
have effectively waived in writing prior to the date of payment of the Total
Payments, shall be taken into account, and (ii) the value of any non-cash
benefit or any deferred

 

10



--------------------------------------------------------------------------------

cash payment included in the Total Payments shall be determined by Employer’s
independent auditors in accordance with the principles of Sections 280G of the
Code.

 

The calculation of the excess parachute payment is as follows: X = Y / (1 - (A +
B + C)), where X is the total dollar amount of the Tax Gross-Up Payment, Y is
the total Excise Tax imposed with respect to such Change in Control Benefit, A
is the Excise Tax rate in effect at the time, B is the highest combined marginal
federal income and applicable state income tax rate in effect, after taking into
account the deductibility of state income taxes against federal income taxes to
the extent allowable, for the calendar year in which the Tax Gross-Up Payment is
made, and C is the combined federal and state employment tax rate in effect for
the calendar year in which the Tax Gross-Up Payment is made.

 

Subject to the provisions of this Section 6, all determinations required to be
made under this Section 6, including (i) whether and when a Tax Gross-Up Payment
is required, (ii) the amount of such Tax Gross-Up Payment, and (iii) the
assumptions to be utilized in arriving at such determination, shall be made by
independent auditors of Employer (the “Accounting Firm”). The Accounting Firm
shall provide detailed supporting calculations both to Employer and Employee
within 15 business days of the receipt of notice from Employee that there has
been an Excess Parachute Payment, or such earlier time as is requested by
Employer. All fees and expenses of the Accounting Firm shall be borne solely by
Employer.

 

Any Tax Gross-Up Payment, as determined pursuant to this Section 6, shall be
paid by Employer to Employee within thirty (30) days of the receipt of the
Accounting Firm’s determination. If the Accounting Firm determines that no
Excise Tax is payable by Employee, it shall furnish Employee with a written
opinion that failure to report the Excise Tax on Employee’s applicable federal
income tax return would not result in the imposition of a negligence or similar
penalty. Any determination by the Accounting Firm shall be binding upon Employer
and Employee.

 

In the event that a Tax Gross-Up Payment was not made but should have been made
(“Underpayment”), and Employee thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
(including, without limitation, penalties and interest), and Employer shall
promptly pay the Underpayment to or for the benefit of Employee.

 

In the event that a Tax Gross-Up Payment was made but should not have been made
(“Overpayment”), the Accounting Firm shall determine the amount of the
Overpayment and Employee shall promptly pay the Overpayment to Employer.

 

Employee shall notify Employer in writing of any claim by the Internal Revenue
Service that, if successful, would require the payment by Employer of the Tax
Gross-Up Payment (“Gross-Up Notice”). Employee shall give Employer the Gross-Up
Notice as soon as practicable, but no later than 10 business days after Employee
is informed in writing of such claim and shall apprise Employer of the nature of
such claim and the date on which such claim is requested to be paid. Employee
shall not pay such claim prior to the expiration of the 30-day

 

11



--------------------------------------------------------------------------------

period following the date of the Gross-Up Notice (or such shorter period ending
on the date that any payment of taxes with respect to such claim is due). If
Employer notifies Employee in writing prior to the expiration of such period
that it desires to contest such claim, Employee shall:

 

  (i) give Employer any information reasonably requested by Employer relating to
such claim,

 

  (ii) take such action in connection with contesting such claim as Employer
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by Employer,

 

  (iii) cooperate with Employer in good faith in order effectively to contest
such claim, and

 

  (iv) permit Employer to participate in any proceedings relating to such claim.

 

Employer shall bear and pay directly all costs and expenses (including
additional interest and penalties) incurred in connection with such contest and
shall indemnify and hold Employee harmless, on an after-tax basis, for any
Excise Tax or income tax (including interest and penalties with respect thereto)
imposed on Employee as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this Section 6,
Employer shall control all proceedings taken in connection with such contest
and, at its sole option, may pursue or forgo any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim and may, at its sole option, either direct Employee to pay the tax
claimed and sue for a refund or contest the claim in any permissible manner. In
the event that Employer elects to contest the tax, Employee agrees to prosecute
such contest to a determination before any administrative tribunal, in a court
of initial jurisdiction and in one or more appellate courts, as Employer shall
determine. If Employer directs Employee to pay such claim and sue for a refund,
Employer shall advance the amount of such payment to Employee, on an
interest–free basis, for any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance. In the event that
the Internal Revenue Service requests an extension of the statute of limitations
relating to payment of taxes for the taxable year of Employee with respect to
which such contested amount is claimed to be due, such an extension may, at the
election of Employee, be limited solely to such contested amount. Furthermore,
Employer’s control of the contest shall be limited to issues with respect to
which a Tax Gross-Up Payment would be payable hereunder, and Employee shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.

 

If, after the receipt by Employee of an amount advanced by Employer pursuant to
Section 6, Employee becomes entitled to receive any refund with respect to such
claim, Employee shall promptly pay Employer the amount of such refund (together
with any interest paid or credited thereon after taxes applicable thereto). If,
after the receipt by Employee of an amount advanced by Employer pursuant to this
Section 6, a determination is made that Employee shall not be entitled to any
refund with respect to such claim and Employer does not

 

12



--------------------------------------------------------------------------------

notify Employee in writing of its intent to contest such denial of refund prior
to the expiration of thirty (30) days after such determination, then such
advance shall be forgiven and shall not be required to be repaid and the amount
of such advance shall offset, to the extent thereof, the amount of Tax Gross-Up
Payment to be paid.

 

Notwithstanding anything to the contrary in this Section 6, in the event that a
Tax Gross-Up Payment is made before the date on which Employee actually owes the
Excise Tax, then the amount of the payment shall be discounted using the
applicable interest rate, i.e., the prime rate, used to compute the present
value of an amount at the same time in the future for purposes of computing the
Excise Tax.

 

Section 7. Miscellaneous.

 

7.1 Entire Agreement; Amendment. This Agreement and the separate Stock Option
Agreement represents the entire understanding of the parties hereto with respect
to the employment of Employee and supersedes all prior agreements with respect
thereto. This Agreement may not be altered or amended except in writing executed
by both parties hereto.

 

7.2 Assignment; Benefit. This Agreement is personal and may not be assigned by
Employee. This Agreement may be assigned by Employer and shall inure to the
benefit of and be binding upon the successors and assigns of Employer.

 

7.3 Applicable Law. This Agreement shall be governed by the laws of the State of
California, without regard to the principles of conflicts of laws.

 

7.4 Notice. Notices and all other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given when delivered
or mailed by United States registered mail, return receipt requested, postage
prepaid, addressed to Employer at its principal office and to Employee at
Employee’s principal residence as shown in Employer’s personnel records,
provided that all notices to Employer shall be directed to the attention of the
Chief Executive Officer with a copy to the General Counsel of Employer, or to
such other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt.

 

7.5 Construction. Each party has cooperated in the drafting and preparation of
this Agreement. Hence, in any construction to be made of this Agreement, the
same shall not be construed against any party on the basis that the party was
the drafter. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.

 

7.6 Execution. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Photographic or facsimile copies of such signed
counterparts may be used in lieu of the originals for any purpose.

 

13



--------------------------------------------------------------------------------

7.7 Legal Counsel. Employee and Employer recognize that this is a legally
binding contract and acknowledge and agree that they have had the opportunity to
consult with legal counsel of their choice.

 

7.8 Waiver. The waiver by any party of a breach of any provision of this
Agreement by the other shall not operate or be construed as a waiver of any
other or subsequent breach of such or any provision.

 

7.9 Invalidity of Provision. In the event that any provision of this Agreement
is determined to be illegal, invalid, or void for any reason, the remaining
provisions hereof shall continue in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date and year first written above.

 

DAVITA INC.

     

EMPLOYEE

By  

/s/ Kent J. Thiry

     

/s/ Denise Fletcher

   

Kent J. Thiry

     

Denise Fletcher

    Chief Executive Officer and
Chairman of the Board        

 

14